DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a power regulating device having a buck converter module configured, during an OFF period (tOFF) of a current operating cycle (n), to provide an output current that decreases to a load until a minimum current threshold is reached, the OFF period (tOFF) including a recover period (tD) followed by a second period during which the output current corresponds to a decreasing ramp function (claim 1) or the buck converter module having an operating frequency (F(n)) over two or more operating cycles equal to a target switching period (claim 9) or a system having … a driver module, coupled to the power converter, which: monitors the output voltage; RESPONSE TO OFFICE ACTION Page 4 Application Number: 17/132,343 Docket: ONSO2346FICCCCO1US Filing Date: December 23, 2020determines, based on the output voltage, the output current; and during an OFF period (tOFF) of a current operating cycle (n) of the LED unit: decreases the output current until a minimum current threshold is reached; and terminates the OFF period (toFF) when the output current reaches the minimum current threshold, the OFF period (tOFF) including a recover period (tD) followed by a second period during which the output current corresponds to a decreasing ramp function (claim 12) and a method…having the steps of: monitoring an output voltage provided to a light emitting diode (LED) unit, the LED unit including, during a given operating cycle (n),ON) and an OFF time (toFF), the OFF time (tOFF) including a recover period (tD) followed by a second period during which an output current corresponds to a decreasing ramp function; determining, based on the output voltage, an output current provided to the LED unit; increasing, during the ON time (tON), the output current until a maximum current threshold is reached (claim 18). The remaining claims 2, 3, 5-7, 10, 11, 13-17, 19 and 20 are allowed by virtue of their dependencies upon the independent claims. Hence the examiner has allowed claims 1-3 and 5-20.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                          Correspondence


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844